t c summary opinion united_states tax_court daniel campbell and terri campbell petitioners v commissioner of internal revenue respondent docket no 23865-15s filed date daniel campbell and terri campbell pro sese michael francis o’donnell and ashley swick student for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure after concessions the issues for decision for each year are whether petitioners are entitled to various deductions claimed on a schedule a itemized_deductions and liable for a sec_6662 accuracy-related_penalty 2respondent concedes that petitioners are entitled to a deduction for union dues for each of the years in issue in an amount that will be reflected in the parties’ rule_155_computations petitioners concede all of the remaining adjustments respondent made in the notice except for the disallowance of the deductions claimed for mr campbell’s petitioner unreimbursed employee business_expenses as described on form sec_2106 employee business_expenses the disallowance of the deductions claimed for petitioner’s u niform cleaning and the imposition of the sec_6662 accuracy-related_penalties background some of the facts have been stipulated and are so found at the time the petition was filed and at all times relevant here petitioners resided in new lenox illinois within the chicago illinois metropolitan area during the years in issue petitioner was employed by midwest fireproofing llc midwest to install flame-retardant insulating materials in new buildings and large renovation projects midwest’s records show the dates clients and locations of petitioner’s assignments none of which lasted for more than a few weeks he was seldom required to be present at any of midwest’s office business locations instead he routinely worked at various temporary worksites in the chicago metropolitan area except for a four-week period in when he worked in st louis missouri and a five-week period in when he worked in alton illinois distant worksites during the years in issue petitioner owned a half-ton pickup truck that he used to transport himself and whatever tools and equipment were required for an assignment when working in the chicago metropolitan area petitioner drove hi sec_3according to a date letter from petitioner’s employer the majority of petitioner’s worksite sic are located in the chicagoland area the distant worksites are located away from petitioner’s home within the meaning of sec_162 truck between his residence and his then-current worksites once a week on his way to a worksite he stopped to pick up materials and or equipment from a midwest warehouse when petitioner worked at a distant worksite he drove to the worksite at the beginning of the week stayed at a hotel during the workweek and returned to his home for the weekend while working at the distant worksites petitioner was entitled to and received a dollar_figure-per-day travel allowance midwest did not otherwise compensate or reimburse petitioner for lodging meals or other travel_expenses for any of his work assignments petitioner did not maintain a mileage log or logs during the years in issue and he did not retain any receipts that show lodging and meals expenses he paid_or_incurred while working at the distant worksites while working at the various worksites petitioner wore overalls and protective glasses during the application of the flame-retardant insulating materials to the buildings petitioner’s clothes got covered in a gypsum and a cementitious product that required him to use a commercial laundromat to clean them a paid income_tax_return_preparer prepared petitioners’ and federal_income_tax returns on schedules a attached to the returns petitioners claimed deductions for unreimbursed employee business_expenses totaling dollar_figure for and dollar_figure for the details of the unreimbursed employee_business_expense deductions are shown on form sec_2106 also included with petitioners’ and returns as follows unreimbursed employee_business_expense sec_2012 vehicle dollar_figure dollar_figure travel while away from home big_number big_number busine sec_1 meals and entertainment2 big_number big_number 1petitioners’ returns do not identify specific expenses included in the deduction for business_expenses 2before the application of the limitation prescribed in sec_274 petitioners also claimed deductions of dollar_figure and dollar_figure for and respectively attributable to the cost of cleaning the overalls that petitioner wore for work laundry expenses in addition to other adjustments now conceded in the notice respondent disallowed the deductions described in the preceding paragraph and imposed a sec_6662 accuracy-related_penalty for each year 4for each year in issue petitioners claimed deductions for unreimbursed employee business_expenses attributable to mrs campbell that are not reflected in this table as they are not in issue as best as we can tell from the record for each year in issue there is a discrepancy between the amount of the unreimbursed employee_business_expense deduction claimed on the schedule a and the sum of the unreimbursed employee business_expenses reported on the form_2106 attributable to petitioner and the form_2106 attributable to mrs campbell that discrepancy has not been explained discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 taxpayers must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee 5petitioners do not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not constitutes a trade_or_business 54_tc_374 sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property including passenger automobiles expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for the property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date i unreimbursed employee business_expenses a vehicle expenses petitioners claimed vehicle expense deductions of dollar_figure and dollar_figure for and respectively petitioner computed those deductions by applying the applicable standard mileage rate6 for each year in issue to the business miles he claims to have driven between his residence and temporary worksites in the chicago metropolitan area sometimes stopping along the way at his employer’s warehouse to pick up various items and between his residence and the distant worksites including mileage driven while at the distant worksites in general and if properly substantiated transportation_expenses between places of business are deductible but as a general_rule a taxpayer’s costs of commuting between his or her residence and place of business or employment are 6the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in notice_2012_1 sec_2 2012_2_irb_260 the standard mileage rate of cents per mile for is set forth in notice_2012_72 sec_2 2012_50_irb_673 nondeductible personal expenses sec_162 sec_262 335_f2d_496 5th cir aff’g and remanding tcmemo_1962_233 32_tc_947 aff’d per curiam 283_f2d_865 5th cir see also 413_us_838 326_us_465 439_f2d_296 9th cir aff’g 52_tc_964 73_tc_766 roy v commissioner tcmemo_1997_562 aff’d without published opinion 182_f3d_927 9th cir sec_1_162-2 sec_1_262-1 income_tax regs seemingly nondeductible commuting expenses may be deducted if the expense is for travel between a taxpayer’s residence and a temporary distant worksite from the taxpayer’s home_office to a place of business and requiring the taxpayer to pay or incur additional costs to transport tools and materials from the taxpayer’s residence to a place of business see revrul_99_7 1999_1_cb_361 revrul_75_380 1975_2_cb_59 according to respondent petitioner is not entitled to the deductions for vehicle expenses because he has failed properly to substantiate the amounts of the underlying expenses substantiation argument to the extent the deductions might have been adequately substantiated respondent further takes the position that at least some of the vehicle expenses may not be deducted because the expenses are attributable to the cost of commuting commuting argument our attention is first directed to respondent’s substantiation argument as earlier explained deductions attributable to a taxpayer’s use of the taxpayer’s passenger automobile7 for business purposes are subject_to the strict substantiation rules of sec_274 and as previously noted petitioner did not maintain any contemporaneous logs or records contemplated by that statute or its corresponding regulation nevertheless we find that petitioner’s testimony coupled with the records of midwest sufficiently satisfies the substantiation requirements of sec_274 with respect to the mileage petitioner claims to have driven for work see sec_1_274-5t temporary income_tax regs supra it follows that petitioners are entitled to deduct vehicle expenses petitioner incurred for once-a- week travel between midwest’s warehouse and a worksite and for expenses petitioner incurred with respect to travel to and at the distant worksites the deductions are to be calculated in the parties’ rule_155_computations taking into account the standard mileage rates previously referenced and petitioners’ credible presentation regarding the number of miles driven for such purposes 7petitioner’s pickup truck fits within the definition of a passenger_automobile for purposes of sec_272 see sec_280f as far as substantiation goes the above reasoning applies to all of the mileage included in the vehicle expense deductions here in dispute adequately substantiating the mileage driven for purposes of sec_274 however is only half of the story respondent’s commuting argument must also be considered for the mileage driven between petitioner’s residence and the various chicago metropolitan worksites as indicated according to respondent the expenses paid_or_incurred to drive between those points are nondeductible commuting expenses see sec_262 petitioners disagree and without specific reference to the above- cited revenue rulings argue that for one or more of the reasons contemplated in the revenue rulings travel between petitioner’s residence and the chicago metropolitan area worksites does not constitute commuting we will take each of those reasons in turn temporary distant worksites a taxpayer is entitled to deduct transportation_expenses between the taxpayer’s residence and the taxpayer’s place of business only if the place of business constitutes a temporary distant worksite see 3_tc_544 revrul_99_7 1999_1_cb_361 states a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works the worksites in the chicago metropolitan area or the chicagoland area as described by petitioner’s employer are not outside the metropolitan area where petitioner lives and normally works that being so petitioners cannot avoid respondent’s commuting argument on that basis home_office petitioners argue that they are entitled to deduct the mileage driven between their residence and all of petitioner’s worksites including the chicago metropolitan area worksites because he maintained a home_office in the garage of his residence if only by implication they rely on revrul_99_7 c b pincite which states in pertinent part if an office in the taxpayer’s residence satisfies the principal_place_of_business requirements of section 280a c a then the residence is considered a business location and the daily transportation_expenses incurred in going between the residence and other work locations in the same trade_or_business are ordinary and necessary business_expenses deductible under section a see eg 113_tc_106 a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the exclusive use of the office space is for the convenience of the taxpayer’s employer sec_280a further provides that in this context the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of the trade_or_business where the taxpayer conducts substantial administrative or management activities of the trade_or_business see 94_tc_348 petitioners do not claim and they have not established that during the years in issue their garage was used exclusively on a regular basis as the principal_place_of_business for petitioner or that the garage home_office was maintained for the convenience of midwest even if petitioner used an area in his garage for business purposes petitioners would not be entitled to a home_office expense deduction attributable to that area indeed they did not claim one for either year and they cannot avoid respondent’s commuting argument on that basis either see eg 101_tc_537 citing and discussing 73_tc_766 transporting tools and materials revrul_75_380 1975_2_cb_59 allows taxpayers to deduct the additional costs that a taxpayer incurs to transport job-related tools and materials between a taxpayer’s residence and the taxpayer’s place of employment petitioners did not provide any evidence that would allow us to determine what excess commuting expenses if any might be attributable to transporting petitioner’s tools to and from his various worksites accordingly petitioners are not entitled to a deduction for any such expenses b deductions for meals_and_lodging petitioners claimed deductions of dollar_figure and dollar_figure for and respectively for meals_and_lodging expenses according to petitioners these expenses relate to amounts paid_or_incurred while petitioner worked at the distant worksites although midwest’s records show the dates that petitioner worked at the distant worksites the records do not show the amounts he might have spent for meals_and_lodging while at the distant worksites as noted petitioner did not retain any receipts that otherwise substantiate those expenses and as noted the deduction of expenses for meals_and_lodging is subject_to strict substantiation requirements because petitioners have failed to satisfy those requirements they are not entitled to the deductions for meals_and_lodging shown on the form sec_2106 c unspecified business_expenses for each year petitioners claimed deductions for expenses described on their returns as unspecified business_expenses petitioners offered no explanation for these expenses an unspecified business_expense is not deductible accordingly respondent’s disallowance of petitioners’ claimed deductions for unspecified business_expenses is sustained 8we are reluctant on our own to apply the benefits of revproc_2011_47 sec_4 2011_42_irb_520 which relaxes to some extent the strict substantiation requirements with respect to expenses for meals while traveling away from home this is because the form sec_2106 on which the expenses are listed do not take into account any per_diem_amounts that petitioner might have received from midwest and we cannot tell from what has been submitted whether the per_diem_amounts are included in the wage income petitioner reported on petitioners’ return for each year 9it is unclear whether petitioners have conceded these deductions we proceed as though they have not d laundry expenses petitioners claimed deductions of dollar_figure and dollar_figure for and respectively for the costs of cleaning petitioner’s work clothesdollar_figure according to petitioner these expenses relate to the cost to clean his work_clothes at a commercial laundromat if a taxpayer is entitled to a trade_or_business expense deduction for an article of clothing then the taxpayer is entitled to deduct the expenses paid_or_incurred to launder that item expenses for work clothing are deductible if the clothing or uniform is of a type specifically required as a condition_of_employment the uniform is not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 the overalls petitioner wore for work as he described them are adaptable to general use as ordinary clothing that being so the costs of the overalls is not deductible as a trade_or_business 10petitioner also claimed unreimbursed employee_business_expense deductions of dollar_figure and dollar_figure for and respectively for the costs of purchasing work uniforms and gear at trial petitioners conceded entitlement to those deductions nonetheless respondent’s questions during the re-cross- examination of petitioner suggest that respondent agrees that petitioners are entitled to at least portions of those deductions if so that agreement may be reflected in the parties’ rule_155_computations expense and it follows that the expenses_incurred to launder the overalls are likewise not deductible see yeomans v commissioner t c pincite consequently petitioners are not entitled to deductions for the laundry expenses ii sec_6662 accuracy-related_penalties lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue that section imposes an accuracy-related_penalty equal to of the underpayment_of_tax that is attributable to negligence or other specified grounds negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 respondent bears the burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty see sec_7491 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the commissioner may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner t c date supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite the sec_6662 accuracy-related_penalties determined in the notice were properly approved as required by sec_6751 the record includes a civil penalty approval form approving imposition of accuracy-related_penalties against petitioners for and and executed by the irs tax examiner’s immediate supervisor before the date the notice was issued respondent has proven sufficient facts to satisfy the burden of production as to that issue petitioners have conceded without explanation or background many of the adjustments made in the notice furthermore petitioner failed to maintain adequate substantiating records for many of the expenses underlying the deductions claimed on petitioners’ and returns as a result we find that respondent met his burden of production with respect to the negligence_penalty the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayment see 116_tc_438 reliance on professional advice will absolve the taxpayer if such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir although petitioners’ returns were prepared by a paid income_tax_return_preparer petitioners did not provide their return preparer with any source documents underlying the deductions either conceded or here disallowed furthermore petitioners’ return preparer testified that he did not provide any professional advice to petitioners instead he was simply a scrivener filling in whatever numbers petitioners provided to him for either reason petitioners’ claim that their reliance upon their return preparer insulates them from the imposition of the penalty is unavailing respondent’s imposition of the sec_6662 penalty for each year is sustained to reflect the foregoing decision will be entered under rule
